      Case 2:17-cv-03465-SM-JVM Document 176 Filed 01/28/19 Page 1 of 2



MINUTE ENTRY
MORGAN, J.
JANUARY 28, 2019

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 VIVIAN PATZ, ET AL.                                         CIVIL ACTION
 VERSUS                                                      NO. 17-3465
 SUREWAY SUPERMARKET, ET AL.                                 SECTION "E" (1)


                          JUDGE SUSIE MORGAN, PRESIDING


MONDAY, JANUARY 28, 2019 (9:15 a.m. – 5:01 p.m.)

COURTROOM DEPUTY: Brad Newell/Cherie Charles
COURT REPORTER:   Cathy Pepper

APPEARANCES:                William Most, Amanda Hass, Katie Lasky, and Kerry Murphy
                            for the Plaintiff

                            Sean Dawson, William Gordon, and Maria Stephenson for the
                            Defendants

JURY TRIAL

Present and ready.

Sequestration order given by the Court.

Exhibits 1-21, Page 8 of Exhibit 25, Page 27 of Exhibit 26, Pages 256, 258, 323, 332 of
Exhibits 29, and Exhibit 30 were admitted into evidence by the Court.

The jury panel was called and sworn at which time the Court conducted the voir dire
examination.

Following the voir dire examination, the parties exercised their three peremptory
challenges. Prospective jurors 2, 3, 5, 7, 10, 12, 13, and 14 were selected and sworn to truly
try case.

Preliminary instructions given to the jury.

The Court imposed a time clock for the presentation of evidence by the parties. The
Plaintiffs were given 595 minutes. The Defendants were given 575 minutes.
      Case 2:17-cv-03465-SM-JVM Document 176 Filed 01/28/19 Page 2 of 2



Opening statements made by counsel.

Court recessed at 11:51 a.m. and resumed at 1:18 p.m.

Jury returned to the courtroom.

      Witnesses called by the plaintiff and placed under oath:
      Vivian Patz;
      Shelly Jambon;

Jury recessed at 5:00 p.m. until January 29, 2019 at 9:00 a.m.

Court adjourned at 5:01 p.m.


 JS-10: 07:17
